department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b individual c individual d individual f business g state h business k individual l business m street n award x date y dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated on date x pursuant to the nonprofit corporation statutes in the state of g your articles show you were formed to provide education and training in the performing arts and create performance opportunities to do so you will teach master classes give seminars and conduct workshops for students you will also solicit and provide scholarship funds for students and present performances letter cg catalog number 47630w your governing body originally consisted of b and c who are related to each other by marriage you were asked to expand your board to ensure public interests and did so adding four unrelated individuals one of the additional board members k is an employee of l of which b and c have ownership interests in your initial application you stated that your activities would include education training and opportunities in the performing arts to create performing options and opportunities for those who participate this would include classes workshops and training as well as seminars you later removed these as activities and indicated your sole activity going forward will be providing grants to individuals wishing to pursue opportunities in the performing arts grants or scholarships will be awarded to allow students to further their education and training in the arts funds could be used for summer programs at colleges or camps or be used by those studying arts related programs at universities to percent of grants awarded are estimated to be used for programs at_f f is a for profit dance company owned and operated by b and c which has been offering performance and training opportunities nearly identical to your initially planned activities for more than years f employs d as a coach for participants you referred to f as your organization’ but indicated no intention of taking over f’s activities f remains a viable entity also owns and operates h a similar for profit dance company c your grants would be publicized online at dance competitions to former students of f and at schools emphasizing the performing arts any student with the desire to further their training is eligible for grants financial need is not necessarily a factor in choosing recipients but instead selection will be based on training previous performances competitions years of study age and recommendations of faculty an interview and audition are also part of the application and selection process auditions will be conducted by d flyers for your scholarship promote d as an m music director and n winner offering classes on how to succeed as a young performer online materials for f show d also conducts auditions and interviews for students looking to get accepted into the f programs grants will be awarded by a selection committee your selection committee consists of b c and d you stated the committee will consist of at least five members but later confirmed its only members are these three individuals law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual catalog number 47630w letter cg sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by private interests the organization's activities must be broad enough in scope to confer a public benefit versus serving to benefit only a few it is the burden is on the organization to establish that it is not organized and revrul_61_170 1961_2_cb_112 provides that operating under the control of one person or a small related group suggests that an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes salvation navy v commissioner tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net_earnings would not inure to the benefit of a private individual its founder ohio disability association an ohio non-profit corporation v commissioner tcmemo_2009_261 the court found that the information provided did not demonstrate that there is oversight to prevent the organization from being operated to benefit the founder and sole director the information provided does not permit the court to conclude that the petitioner will operate exclusively for exempt purposes and that no part of the net_earnings will inure to the benefit of a private_shareholder_or_individual application of law sec_1_501_c_3_-1 of the regulations state that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest an applicant must establish that it is not operated for the benefit of private individuals such as its creator and family you are founded to support the functions of f a for-profit entity owned and operated by c you are scheduled to provide of grants for attendance at_f your scholarship committee is made up of individuals with direct interest in f the original scholarship application you provided was titled f auditions the initial fliers you provided include little if any information about you or your scholarship program but do include information about f as well as f’s web site although you amended these documents little changed in content outside of the removal of f’s name and web site the scholarship process does not mirror that of what is typically seen for educational or charitable grants - the process seems directed toward those aware of f’s programs or those who are currently participating in classes at_f or h the application also seems geared towards those familiar with an audition process used by f that is overseen by d in that even if an outsider applied they would face a disadvantage for qualification over an applicant already familiar with the process although your letter cg catalog number 47630w initial activities were revised it is still apparent your purpose appears to be supplying interested students with funds to attend classes at_f which is owned by c b and c members of your governing body you have not established that your organization will not be operated for the benefit of b c and d therefore you have not met your burden_of_proof that you will be operated for public rather than private purposes for this reason you are serving private interests and do not meet the qualifications per c -1 d ii are related and are sec_1_501_c_3_-1 of the income_tax regulations states that if an organization fails to meet either the organizational_test or the operational_test it is not exempt since you are conducting activities that will substantially benefit founders or insiders of your organization you are not operating exclusively for exempt purposes and do not meet the operational_test under c of the regulations in revrul_61_170 the service determined that control of an organization by a single_person or even a small related group of individuals suggests that an organization is operated primarily for non-exempt private purposes although the board overseeing your organization is diverse and unrelated since the sole activity you conduct is the provision of grants the true control of your operations rests in the hands of those deciding who will receive your scholarship awards like the organization described in revrul_61_170 a small_group of related individuals b c and d have complete control_over the selection of scholarship recipients which allows them to avert funds for use by f any scholarship recipients who participate in f's program provide a financial benefit to b c and d the benefit in this instance is not insubstantial and further because it is a benefit to insiders this constitutes inurement because you are operating primarily to benefit f and the private interests of b c and d you do not qualify for exempt status under c in ohio disability association v commissioner the court found that the information provided did not demonstrate there was oversight to prevent the organization from being operated to benefit the founder and sole director in your case your scholarship committee is comprised of two related individuals and an individual with related interests in f an entity that is estimated to in the end receive at least of the grants you award therefore it is possible that the selection committee may show preference either intentionally or unintentionally to applicants who wish to participate in the f program the individuals with oversight of your organization are in control of funds that will eventually provide them with personal benefit for this reason you are similar in that there is no outside oversight of the distribution of scholarship funds from inuring to those in control of f in salvation navy v commissioner the organization could not prove that its net_earnings would not inure to the benefit of a private individual its founder and did not qualify for exemption from federal_income_tax as shown the funds of your organization are scheduled to be used at least in part for programs of f a for profit entity owned by members of your governing body any additional funds awarded for programs at_f which by your admittance is also possible as the was only an estimate would only add to the benefits being derived by b c and d because you have been unable to demonstrate that funds you collect will not directly benefit insiders like the organization in salvation navy you do not qualify for exemption_letter cg catalog number 47630w based on the information submitted you have failed to establish that no part of your net_earnings will inure to private individuals and that you will be operated for a public rather than a private interest sec_501 for these reasons you do not meet the basic qualifications for exemption under conclusion you have not demonstrated that no part of your net profits will not inure to the benefit of private individuals you have not established that you will be operated for public rather than private purposes accordingly you do not qualify for exemption under sec_501 of the code appeal rights and other procedures you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47630w if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
